Citation Nr: 1514273	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-00 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for lumbar spine disability. 

3.  Entitlement to service connection for right knee disability. 

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 24, 2003, to August 15, 2003, December 2003 to February 2005, and May 2008 to July 2009.   
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Wichita, Kansas. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At a VA audiological examination in December 2011,  the examiner noted the Veteran's report that he noticed his tinnitus about a year before and that he primarily noticed it when it was quiet or he was trying to sleep.  The Veteran indicated that he did not recall tinnitus during service but that he slept with his headphones on with music.  The examiner cited to the fact that the Veteran did not report his awareness of tinnitus until about a year after discharge.  In the September 2013 VA Form 646, the Veteran's representative indicated that the VA examiner misunderstood the Veteran and that he indeed did experience tinnitus during service.  

With regard to the claim for service connection for a lumbar spine disability, the Veteran contends that he has a current disability due to a January 2009 incident while he was changing tires and that prior to January 2009 he had intermittent back pain and ever since that time daily back pain.  The examiner stated that it was well known in the medical community that muscle strain resolve over time and cause no permanent damage to the spine and they occurred with an event, like lifting heavy objects.  The Board finds that this examination report is insufficient to determine the etiology of the Veteran's lumbar spine disability as the examiner failed to consider the Veteran's competent assertions that he had problems with his lumbar spine throughout service and did not seek treatment, and that he has had problems with his back ever since service.    

As to the claim for service connection for a right knee disability, the Veteran essentially contends that his current disability is related to tearing his meniscus during his second tour overseas.  Service treatment records show that in January 2005 the Veteran was seen for right leg and knee pain and he had knee surgery in 2005.  He has not been afforded an examination to determine the nature and etiology of any current right knee disability. 

As to the claim for service connection for sleep apnea, the Veteran contends that it is related to service and/or secondary to service-connected PTSD.  A June 2012 VA examination report noted the Veteran's statement that he was diagnosed with sleep apnea in January 2011 and before service he had no problems with sleeping.  The examiner opined that it was less likely than not that sleep apnea was incurred in or caused by service.  The examiner indicated that she was unable to find a May 2009 document cited to by the RO which purported to reference sleep disturbance and that she could not provide an examination without resorting to speculation.  She stated that it was well known in the medical community that sleep apnea was not a sleep disturbance but was the airway closing off during sleep and causing a drop in the oxygen level.  The examination report is insufficient.  The examiner failed to address the relationship of any current sleep apnea to PTSD.  Therefore, the Veteran should be afforded a new examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current tinnitus.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner should elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  The examiner should opine as to whether it is at least as likely as not that any current tinnitus is causally or etiologically related to service, to specifically include noise exposure therein.   

A clear explanation based on the specific facts of this case  and a discussion of medical principles is necessary.   Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current lumbar spine disability.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner should elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  The examiner should opine as to whether it is at least as likely as not that any current lumbar spine disability is causally or etiologically related to service, to specifically include the 2009 in-service incident and Veteran's contentions of having daily pain since 2009.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right knee disability.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner should elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  The examiner should opine as to whether it is at least as likely as not that any current right knee disability is causally or etiologically related to service, to specifically include the complaints of right knee pain noted therein.   

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current sleep apnea.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner should elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  
a. The examiner should opine as to whether it is at least as likely as not that any current sleep apnea is causally or etiologically related to service.   

b. The examiner should also specifically opine as to whether it is at least as likely as not that any current sleep apnea is either caused by or permanently aggravated by his service-connected PTSD.

c. If the examiner determines sleep apnea is aggravated by the service-connected PTSD, the examiner should report the baseline level of severity of the nonservice-connected sleep apnea prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as needed, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have the opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




